DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non-Final Rejection of 06/16/2022, Applicant, on 09/13/2022, amended claims 1-5, 7-12, and 14-19 and cancelled claims 6, 13, and 20. Claims 1-5, 7-12, and 14-19 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The amended claims overcome the need for the 112(f) interpretation and 112 Rejections regarding the previously interpreted and rejected elements.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that claims as amended recite additional elements that integrate the abstract idea into a practical application. The Applicant further points to Fig. 1 and 2 and provides an overview of the system. The Applicant asserts the  system achieves a technical effect of stabilizing the quality of  a product by combining a plurality of processes together.
The Examiner respectfully disagrees. The independent claims as amended recite the additional elements of a computer and computer readable storage medium which amounts to “apply it” on a general purpose computer. The claims do not recite an improvement to the computer itself nor the technology as a whole but merely improve upon the abstract idea itself. 
The Applicant further contends that the claims  provide a combination of elements that  amount to significantly more than the judicial exception.
The Examiner respectfully disagrees. The additional elements are “apply it” in Step 2B. The combination of additional elements considered individually or as a whole are not sufficient to amount to significantly more than the judicial exception.
The 101 Rejection is updated and maintained.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive/moot in light of an new 103 Rejection.

	

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) are directed to statutory categories.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 8, and 15 recite a series of steps for abstract idea:
Regarding Claims 1, 8, and 15:
stabilizing quality of a third product to be produced in an industrial process having a first production process, a second production process, and a third production process which are independent of each other, a first product being produced in the first production process, a second product being produced in the second production process, the third product being produced using the first product and the second product in the third production process, the quality stabilization system comprising a computer configured to execute a program to:
collect, from a… that controls production factors of the third product in the industrial process, evaluation indices for evaluating qualities of the first product produced in the first production process and the second product produced in the second production process;
select, at least one production process out of the first production process, the second production process, and the third production process in accordance with the evaluation indices collected by the computer, the at least one production process being required to be adjusted so that a quality of the third product produced by the first product produced in the first production process and the second product produced in the second production process is stabilized: and 
issue,…, an instruction for adjusting the quality of a product which is produced in a production process selected by the computer so that the quality of the third product produced by the first product produced in the first production process and the second product produced in the second production process is stabilized. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a computer, computer readable storage memory and a production management system. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Further supporting the “Apply it” analysis the Examiner points to the Applicant’s Specification in at least: [0063] 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).   The plurality of sensors amounts to pre-solution data gathering. (Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989); (See MPEP 2106.05(g)).  
Regarding Claim(s) 2-3, 5, 7, 9-10, 12, 16-17, and 19 the claims further narrows the abstract idea and/or recite additional elements previously discussed.
Regarding Claim(s) 4, 11, and 18, the claims further narrows the abstract idea by specifying details surrounding classification of indices. The claim further recites the additional element of a storage device. This elements is rejected as “apply it” in Step 2A-Prong 2 and Step 2B.
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 20060047454 A1) in view of Kobayashi et al. (JP2007105847A).
	Regarding Claim(s) 1, 8, and 15. Tamaki teaches A quality stabilization system for stabilizing quality of a third product to be produced in an industrial process having a first production process, a second production process, and a third production process which are independent of each other, a first product being produced in the first production process, a second product being produced in the second production process, the third product being produced using the first product and the second product in the third production process, the quality stabilization system comprising a computer configured to execute a program to: (See Tamaki, [0159]; An example of the manufacturing BOM corresponding to the production line 1 of FIG. 1 is shown in FIG. 4. The manufacturing BOM 40 has a data structure and expression of a tree structure in which a product is manufactured from bottom up. Individual materials, parts, products in progress or products are indicated in rectangular boxes, while processing means for processing and assembly are shown in circles. In association with the production line 1 shown in FIG. 1, the component part box 41 in the lowermost layer of the manufacturing BOM 40 represents a material, and the intermediate component part boxes 43, 45, 47 the products in progress A, B, C processed at process A42, B44, C46, respectively. The product in progress C in the component part box 47 is processed at process D48 and becomes the end product in the component part box 49 in the uppermost layer and further see Tamaki, [Fig. 4]; visual representation of process).
collect, from a production management system that controls production factors of the third product in the industrial process, evaluation indices for evaluating qualities of the first product produced in the first production process and the second product produced in the second production process; (See Tamaki, [0024]; a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information, the sequence information supplied from the manufacturing sequence information management apparatus and a product manufacturing plan, and a causation analysis apparatus of quality variation for analyzing the cause of product quality variation based on the manufacturing history data corresponding to the individual identification information collected by the manufacturing history data collection apparatus arranged in each manufacturing process and the product quality history data corresponding to the individual identification information measured in the inspection process, wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude and further see Tamaki, [0118]; The computers 920, 930, 940 and the control computer of the manufacturing line 1 are connected by a computer network 900. An input instruction is issued, the achievement collected and the manufacturing history data and the product quality data acquired through the computer network 900). The Examiner interprets the histories and information as evaluation indices.
While Tamaki teaches production processes, evaluation indices, a production management system, and selecting processes, Tamaki does not appear to teach: select, at least one production process out of the first production process, the second production process, and the third production process in accordance with the evaluation indices collected by the computer, the at least one production process being required to be adjusted so that a quality of the third product produced by the first product produced in the first production process and the second product produced in the second production process is stabilized: and However, Tamaki in view of the analogous art of Kobayashi (i.e. process quality control) does teach the above limitation: (See Kobayashi, [0039-41]; In step S405, a part to be machined is selected from the extracted machineable parts. When selecting a machined part, a machining process that can be machined by an available machine, but that has not yet been machined is identified, and the process with the earliest scheduled machining start date is given priority. Is done by selecting at random... In step S406, the extracted part is actually processed, and in step S407, the processed part is measured. The measurement here refers to measurement of dimensions and geometric shapes. Examples of measurement objects include length, width, angle, or roundness. In step S408, the measurement result is taken into the computer, and in step S409, it is determined whether the measurement result is within the geometrical tolerance and the dimensional tolerance…. If there is a part having an assembly dependence relationship, the processing target value of the part having the assembly dependence relation is changed in step S411. This processing target value change flow will be described later).
issue, to the production management system, an instruction for adjusting the quality of a product which is produced in a production process selected by the computer so that the quality of the third product produced by the first product produced in the first production process and the second product produced in the second production process is stabilized. (See Kobayashi, [0008]; In addition, the automatic processing control apparatus having an after-molding automatic mold adjustment function of the present invention that achieves the above object is a design data storage means for storing design data of an assembly made up of a plurality of mold parts created by CAD software and further see Kobayashi, [0042]; The processing target value changing flow of the part having the assembly dependency in step S411 in FIG. 13 will be described with reference to FIG. First, in step S501, a difference X between a measured value and a design value is calculated. Next, in step S502, X is converted into a vector quantity from the reference based on the relationship between the reference plane, line and point of the surface group of the measurement location. In step S503, it is determined whether the type of assembly dependency is “opposite direction” or “same direction”. Here, the assembly dependency relationship “same direction” means that the normals of two surfaces in the assembly dependency relationship are in the same direction. On the other hand, the assembly dependence relationship “opposite direction” refers to a case where the normals of two surfaces in the assembly dependency relationship face each other. If the assembly dependency is in the opposite direction, the processing target value of the combination partner is changed by -X (vector amount) in step S504). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, production management system, and selecting processes as taught by Tamaki with the selection and adjusting as taught by Kobayashi in order to correct defective parts and avoid propagating errors downline. (See Kobayashi, [0008]; Based on the measurement means for measuring the molding error, the defective part specifying means for specifying the defective part based on the measurement result obtained by the measuring means, and the defective part specifying means using the assembly dependency relationship data. Adjustment type part specifying means for specifying a mold part that needs to be adjusted in order to correct the defective part, and design data of the mold part specified by the adjustment type part specifying means).
	Regarding Claim(s) 2, 9, and 16. Tamaki/Kobayashi further teaches: wherein the computer is configured to execute the program to select at least one production process that has not been executed along the first production process, the second production process, and the third production process. (See Tamaki, [0110]; The correlation analysis module of quality variation 141 analyzes the correlation between the product quality history data 411, 412 acquired from the quality history data collection apparatus 116 and the manufacturing history data 431, 432, 433, 434 acquired from the manufacturing history data collection apparatuses 112, 113, 114, 115, and extracts the candidates for the process causing the product quality variation from the correlation magnitudes 421, 422, 423, 424 and further see Tamaki, [Fig. 1]; visual representation indicating each process being selected at each step (i.e. 112, 113, 114, etc.).
	Regarding Claim(s) 3, 10, and 17. Tamaki/Kobayashi further teaches: wherein each of the first production process and the second production process includes a production process group including a plurality of production processes to be sequentially executed in series, (See Tamaki, [0102]; In FIG. 1, all the manufacturing processes are connected in series, to which form the invention is not limited. The four processes 102, 103, 104, 105 include manufacturing history data collection apparatuses 112, 113, 114, 115, respectively. The parts inspection process 106 has a quality history data collection apparatus 116 and further see Tamaki, [0160]; The production line 1 shown in FIG. 1 represents a processing line and is expressed in a chain of serially-connected process. In the case of an assembly line, the assembly of parts is expressed by merging parallel process. The sequence of the process is changed or a specified process is omitted depending on the product type, and therefore the information expressed in the manufacturing BOM 40 is switched by the product type tags 40a, 40b, 40c. and further see Tamaki, [Fig. 4]; the figure discloses multiple processes grouped as seen in elements  40a, 40b, and 40c). 
 wherein the computer is configured to execute the program to collect the evaluation indices in the plurality of production processes constituting the production process group included in the first production process and the second production process, and  (See Tamaki, [0024]; a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information, the sequence information supplied from the manufacturing sequence information management apparatus and a product manufacturing plan, and a causation analysis apparatus of quality variation for analyzing the cause of product quality variation based on the manufacturing history data corresponding to the individual identification information collected by the manufacturing history data collection apparatus arranged in each manufacturing process and the product quality history data corresponding to the individual identification information measured in the inspection process, wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude). The Examiner interprets the histories and information as evaluation indices.
select at least one production process that has not been executed among the plurality of production processes constituting the production process group included in the first production process and the second production process.  (See Tamaki, [0110]; The correlation analysis module of quality variation 141 analyzes the correlation between the product quality history data 411, 412 acquired from the quality history data collection apparatus 116 and the manufacturing history data 431, 432, 433, 434 acquired from the manufacturing history data collection apparatuses 112, 113, 114, 115, and extracts the candidates for the process causing the product quality variation from the correlation magnitudes 421, 422, 423, 424 and further see Tamaki, [Fig. 1]; visual representation indicating each process being selected at each step (i.e. 112, 113, 114, etc.) and further see Tamaki, [0162]; First, the inter-process time priority translation processing unit, from the acquired manufacturing BOM 40 shown in FIG. 4, extracts the fact that process A42 for processing the material in the component part box 41 in the lowermost layer into the product in progress A in the component part box 43 is the uppermost process and has the highest time priority. Thus, an arrow directed from process A431 toward process B432 is automatically assigned as a causation direction of the edge 441 shown in FIG. 14A.). 
	Regarding Claim(s) 4, 11, and 18. Tamaki/Kobayashi further teaches: a storage device configured to store auxiliary information in which first information representing a classification of the evaluation indices classified in accordance with a degree of similarity, second information representing a production process to be selected by the computer and [third information representing an adjustment method to be performed by the computer are associated], (See Tamaki, [0024]; comprising a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information… wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude and further see Tamaki, [0134]; At step 3 (33 in FIG. 2) of the quality variation cause analysis process shown in FIG. 2, the correlation analysis module of quality variation (141 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) selects the candidates for the process causing the quality variation from the manufacturing history. The detailed process for selecting the candidates for the process causing the change in the product quality 411 from the manufacturing processes A431, B432, C433, D434 based on the graph coupling strength (quality variation correlation magnitudes R.sub.A, R.sub.B, R.sub.C, R.sub.D) of the correlation network model is explained with reference to FIG. 12). The Examiner notes the system of Tamaki stores the correlation magnitude between the histories (i.e. indices). The Examiner further notes that the candidates are interpreted as the production processes to be selected.
wherein the computer is configured to select a production process based on the second information associated with the first information representing the classification of the evaluation indices collected by the computer in the auxiliary information, and (See Tamaki, [0134]; At step 3 (33 in FIG. 2) of the quality variation cause analysis process shown in FIG. 2, the correlation analysis module of quality variation (141 in FIG. 1) of the causation analysis apparatus of quality variation (140 in FIG. 1) selects the candidates for the process causing the quality variation from the manufacturing history. The detailed process for selecting the candidates for the process causing the change in the product quality 411 from the manufacturing processes A431, B432, C433, D434 based on the graph coupling strength (quality variation correlation magnitudes R.sub.A, R.sub.B, R.sub.C, R.sub.D) of the correlation network model is explained with reference to FIG. 12). The Examiner further notes that the candidates are interpreted as the production processes to be selected.
While Tamaki teaches evaluation indices, similarities, and selecting processes, Tamaki does not appear to teach third information representing an adjustment method to be performed by the computer are associated. However, Tamaki in view of Kobayashi does teach adjusting quality. (See Kobayashi, [0042]; The processing target value changing flow of the part having the assembly dependency in step S411 in FIG. 13 will be described with reference to FIG. First, in step S501, a difference X between a measured value and a design value is calculated. Next, in step S502, X is converted into a vector quantity from the reference based on the relationship between the reference plane, line and point of the surface group of the measurement location. In step S503, it is determined whether the type of assembly dependency is “opposite direction” or “same direction”. Here, the assembly dependency relationship “same direction” means that the normals of two surfaces in the assembly dependency relationship are in the same direction. On the other hand, the assembly dependence relationship “opposite direction” refers to a case where the normals of two surfaces in the assembly dependency relationship face each other. If the assembly dependency is in the opposite direction, the processing target value of the combination partner is changed by -X (vector amount) in step S504 and further see Kobayashi, [0048]; If it is not within the tolerance, the structural defective part is specified in step S707, and the mold is disassembled for adjustment in step S708. In step S709, the adjustment component of the mold is specified from the defective portion by using the assembly dependency relationship data, and the adjustment amount is obtained).
adjust quality of a product to the produced in the production process selected by the computer based on the third information associated with the first information representing the classification of the evaluation indices collected by the computer in the auxiliary information. (See Kobayashi, [0048]; If it is not within the tolerance, the structural defective part is specified in step S707, and the mold is disassembled for adjustment in step S708. In step S709, the adjustment component of the mold is specified from the defective portion by using the assembly dependency relationship data, and the adjustment amount is obtained. Details of step S709 will be described later. In step S710, the NC path of the adjustment part is recalculated, the part to be adjusted is processed in step S711, and the mold is assembled in step S712. Then, injection molding is performed again using the adjusted mold, and the molding ends.). The Examiner notes that Tamaki teaches selecting the production process as described above, while Kobayashi teaches the adjustment aspects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the selection and adjusting as taught by Kobayashi in order to correct defective parts and avoid propagating errors downline. (See Kobayashi, [0008]; Based on the measurement means for measuring the molding error, the defective part specifying means for specifying the defective part based on the measurement result obtained by the measuring means, and the defective part specifying means using the assembly dependency relationship data. Adjustment type part specifying means for specifying a mold part that needs to be adjusted in order to correct the defective part, and design data of the mold part specified by the adjustment type part specifying means Based).
	Regarding Claim(s) 7 and 14, Tamaki/Kobayashi further teaches: wherein the computer is configured to execute the program to issue the instruction to the production management system to make the evaluation indices of the third product become within a predetermined allowable range and to reduce a deviation  from a predetermined reference value. (See Kobayashi, [0040]; In step S408, the measurement result is taken into the computer, and in step S409, it is determined whether the measurement result is within the geometrical tolerance and the dimensional tolerance. If the measurement result is not within the tolerance, in step S413, the processed part is discarded, rescheduled using new material, and then processed and further see Kobayashi, [0042]; The processing target value changing flow of the part having the assembly dependency in step S411 in FIG. 13 will be described with reference to FIG. First, in step S501, a difference X between a measured value and a design value is calculated. Next, in step S502, X is converted into a vector quantity from the reference based on the relationship between the reference plane, line and point of the surface group of the measurement location). The Examiner notes that Kobayashi teaches a range (i.e. tolerance) and the target value is interpreted as the reference value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the selection and adjusting as taught by Kobayashi in order to correct defective parts and avoid propagating errors downline. (See Kobayashi, [0008]; Based on the measurement means for measuring the molding error, the defective part specifying means for specifying the defective part based on the measurement result obtained by the measuring means, and the defective part specifying means using the assembly dependency relationship data. Adjustment type part specifying means for specifying a mold part that needs to be adjusted in order to correct the defective part, and design data of the mold part specified by the adjustment type part specifying means Based).
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki et al. (US 20060047454 A1) in view of Kobayashi et al. (JP2007105847A), and Maycotte et al. (US 20160034966 A1).
Regarding Claim(s) 5, 12, and 19. Tamaki/Kobayashi further teaches: wherein the second production process groups including a plurality of production process groups including a plurality of production processes to be sequentially executed in series, (See Tamaki, [0102]; In FIG. 1, all the manufacturing processes are connected in series, to which form the invention is not limited. The four processes 102, 103, 104, 105 include manufacturing history data collection apparatuses 112, 113, 114, 115, respectively. The parts inspection process 106 has a quality history data collection apparatus 116 and further see Tamaki, [0160]; The production line 1 shown in FIG. 1 represents a processing line and is expressed in a chain of serially-connected process. In the case of an assembly line, the assembly of parts is expressed by merging parallel process. The sequence of the process is changed or a specified process is omitted depending on the product type, and therefore the information expressed in the manufacturing BOM 40 is switched by the product type tags 40a, 40b, 40c. and further see Tamaki, [Fig. 4]; the figure discloses multiple processes grouped as seen in elements  40a, 40b, and 40c). The Examiner notes that each production process group is made up of processes to be performed in series.
 wherein the computer is configured to collect the evaluation indices in a plurality of production processes constituting a plurality of production process groups included in the second production process, (See Tamaki, [0024]; a manufacturing sequence information management apparatus for storing and managing the information on the order in which materials and parts used for manufacture of a product and a product in progress are input into each manufacturing process, a manufacturing management apparatus for storing the products, the materials and parts thereof and a product in progress uniquely with corresponding individual identification information and giving an instruction to manufacture the product based on the individual identification information, the sequence information supplied from the manufacturing sequence information management apparatus and a product manufacturing plan, and a causation analysis apparatus of quality variation for analyzing the cause of product quality variation based on the manufacturing history data corresponding to the individual identification information collected by the manufacturing history data collection apparatus arranged in each manufacturing process and the product quality history data corresponding to the individual identification information measured in the inspection process, wherein the causation analysis apparatus of quality variation includes a correlation analysis module of quality variation for calculating by collation the statistical correlation magnitude between the quality history data and the manufacturing history data using the individual identification information and automatically extracting the candidates for at least one manufacturing process likely to provide the cause of product quality variation based on the statistical correlation magnitude). The Examiner interprets the histories and information as evaluation indices.
 adjust quality of a product to be produced in the second production process selected by the computer by causing any one of the plurality of production process groups included in the second production process selected by the selector to be selected in accordance with the evaluation indices collected by the computer. (See Kobayashi, [0008]; In addition, the automatic processing control apparatus having an after-molding automatic mold adjustment function of the present invention that achieves the above object is a design data storage means for storing design data of an assembly made up of a plurality of mold parts created by CAD software and further see Kobayashi, [0042]; The processing target value changing flow of the part having the assembly dependency in step S411 in FIG. 13 will be described with reference to FIG. First, in step S501, a difference X between a measured value and a design value is calculated. Next, in step S502, X is converted into a vector quantity from the reference based on the relationship between the reference plane, line and point of the surface group of the measurement location. In step S503, it is determined whether the type of assembly dependency is “opposite direction” or “same direction”. Here, the assembly dependency relationship “same direction” means that the normals of two surfaces in the assembly dependency relationship are in the same direction. On the other hand, the assembly dependence relationship “opposite direction” refers to a case where the normals of two surfaces in the assembly dependency relationship face each other. If the assembly dependency is in the opposite direction, the processing target value of the combination partner is changed by -X (vector amount) in step S504). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined production processes, evaluation indices, and selecting processes as taught by Tamaki with the selection and adjusting as taught by Kobayashi in order to correct defective parts and avoid propagating errors downline. (See Kobayashi, [0008]; Based on the measurement means for measuring the molding error, the defective part specifying means for specifying the defective part based on the measurement result obtained by the measuring means, and the defective part specifying means using the assembly dependency relationship data. Adjustment type part specifying means for specifying a mold part that needs to be adjusted in order to correct the defective part, and design data of the mold part specified by the adjustment type part specifying means).
While Tamaki/Kobayashi teach collecting evaluation indices, selecting processes, adjusting quality, and production process groups, they do not appear to further teach selecting a second production process in accordance to evaluation indices of the first process. However, Tamaki/Kobayashi in view of the analogous art of Maycotte (i.e. action/process monitoring) does teach: wherein the selector is configured to select the second production process in accordance with the evaluation indices of the first production process collected by the collector, and (See Maycotte, [0115]; The method further includes determining a first metric associated with a first messaging action that is available at one or more digital networks, where the first messaging action is based on the first attribute, and where the first metric includes a first estimated yield, a first estimated cost, a first estimated reach, or a combination thereof. The method includes determining a second metric associated with a second messaging action that is available at the one or more digital networks and that is directed to the second attribute, where a target of the second messaging action is based on the second attribute, and where the second metric includes a second estimated yield, a second estimated cost, a second estimated reach, or a combination thereof. The method also includes initiating the second messaging action based on a comparison of the first metric to the second metric).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined collecting evaluation indices, selecting processes, adjusting quality, and production process groups with the selecting a second production process in accordance to evaluation indices of the first process as taught by Maycotte in order to take account for prior metrics  and results when proceeding to the next step. (See Maycotte, [0115]; where the first attribute is determined to correlate to users tracked by the measurement system that have exhibited the particular behavior and that belong to the target audience segment. The method further includes identifying a second attribute measured by the measurement system, where the second attribute is determined to correlate to users indicated by the measurement system as having the first attribute. The method further includes determining a first metric associated with a first messaging action that is available at one or more digital networks, where the first messaging action is based on the first attribute, and where the first metric includes a first estimated yield, a first estimated cost, a first estimated reach, or a combination thereof. The method includes determining a second metric associated with a second messaging action that is available at the one or more digital networks and that is directed to the second attribute, where a target of the second messaging action is based on the second attribute).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728. The examiner can normally be reached Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624